Name: Commission Regulation (EEC) No 1388/85 of 24 May 1985 classifying goods under subheading 12.04 A of the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy;  plant product
 Date Published: nan

 29 . 5 . 85 Official Journal of the European Communities No L 140/7 COMMISSION REGULATION (EEC) No 1388/85 of 24 May 1985 classifying goods under subheading 12.04 A of the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 97/69 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff ('), as last amended by Council Regulation (EEC) No 2055/84 (2), and in parti ­ cular Article 3 thereof, Whereas, in order to ensure uniform application of the nomenclature of the Common Customs Tariff, provi ­ sion must be made for the classification of sliced sugar beet, partly de-sugared, whether or not pelletized either directly by compression or by the addition of a binder (up to 3 % by weight) having a sucrose content including any sucrose contained in the binder) exceeding 10 % by weight by reference to the dry matter ; Whereas subheading 12.04 A of the Common Customs Tariff annexed to Council Regulation (EEC) No 950/68 (3), as last amended by Regulation (EEC) No 3400/84 (4), relates to sugar beet ; Whereas subheading 23.03 B I relates inter alia to sugar beet pulp ; Whereas, in order to draw a distinction between sugar beet and sugar beet pulp, it is necessary to set a limit for the sucrose content, and it is appropriate to set that limit at 10 % by weight ; Whereas as a result, sliced sugar beet, partly de-sugared having a sucrose content (including any sucrose in the binder) exceeding 10 % by weight by reference to the dry matter, should be classified in subheading 12.04 A ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Common Customs Tariff Nomenclature, HAS ADOPTED THIS REGULATION : Article 1 Sliced sugar beet, partly de-sugared, whether or not pelletized either directly by compression or by the addition of a binder (up to 3 % by weight), having a sucrose content (including any sucrose contained in the binder) exceeding 10 % by weight by reference to the dry matter, shall be classified in the Common Customs Tariff under subheading : 12.04 Sugar beet, whole or sliced, fresh, dried or powdered ; sugar cane : A. Sugar beet : Article 2 This Regulation shall enter into force on the 21st day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 May 1985. For the Commission COCKFIELD Vice-President (') OJ No L 14, 21 . 1 . 1969, p. 1 . O OJ No L 191 , 16 . 7 . 1984, p. 1 . O OJ No L 171 , 22. 7. 1968 , p. 1 . (4) OJ No L 320, 10 . 12. 1984, p. 1 .